DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claim 10 is canceled.
Claims 5-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2021.
Applicants’ statement regarding rejoinder is noted.  The elected invention is not deemed allowable.  In addition, rejoinder rights is generally available between an elected product and methods of its usage. The presently elected invention and the withdrawn claims are all drawn to methods.
Claim Interpretation
The term, “absolutely quantified standard” appearing in the present claim has been construed according to the definition set forth in the instant specification as reproduced below:
“The absolutely quantified standard of the present invention means a standard in which the content (the number of molecules) of RNA or DNA or an analog thereof, serving as a template for PCR reaction and being contained in each sample of a dilution series of a standard to be used in real-time PCR, has been determined in advance” (section [0036])

Claim Rejections - 35 USC § 112
The rejection of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on February 17, 2022 is withdrawn in view of the Amendment received on June 16, 2022.
Rejection – New Grounds
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 employs a term recognized in the art of real-time amplification, “Ct” and redefines it to “constant signal intensity”.  
The art’s accepted terminology of Ct, cycle threshold, is well known in the art in the context of real-time amplification technique.  A threshold cycle is a cycle number (of amplification reaction) at which the signal intensity produced from the amplification product begins to become exponential in nature.
	However, it is unclear what Applicants mean by stating that an amplification curve is obtained is based on the number of cycles when the amplification curve reaches a “constant signal intensity” because it is unclear whether the signal intensity is “constant” in its rate of increase, or simply constant, that is, “saturated” or “plateaued”.
	For the purpose of prosecution, the term has been construed to mean “cycle threshold” as discussed above, because the specification also appears to reference Ct as that which is well-known in the art of real-time PCR:
“In a real-time PCR assay for use in such a gene expression analysis, relative quantification using a calibration curve method or a comparative Ct method has been widely used.  In a calibration curve method, serially diluted RNA extracted from a sample (cell) that highly expresses both of internal standard genes and target genes, or serially diluted cDNA synthesized from RNA, is used as a standard.” (section [0003])

	Claims 2-4 are indefinite by way of their dependency on claim 1.
Claim Rejections - 35 USC § 101
The rejection of claims 1-4 under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of data manipulation without significantly more, made in the Office Action mailed on February 17, 2022 is withdrawn in view of the Amendment received on June 16, 2022.
Claim Rejections - 35 USC § 102
The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Whelan et al. (Journal of Immunological Methods, 2003, vol. 278, pages 261-269), made in the Office Action mailed on October 26, 2021 is withdrawn in view of the Amendment received on June 16, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanasekaran et al. (Journal of Immunological Methods, 2010, vol. 354, pages 34-39).
With regard to claim 1, Dhanasekaran et al. teach a method of analyzing an expression of a target gene in a cell or a tissue comprising a cell, comprising:
preparing a sample including mRNA expressed from the target gene isolated from the cell (“[b]lood … was collected … RNA was purified … cDNA conversion …”, page 35, 1st column, 2.1 RNA purification and cDNA conversion);
preparing a dilution series of an absolutely quantified standard (“standard was prepared by linearizing the plasmid with KpnI … Linearized plasmid was quantified using spectrometer and copy numbers were calculated”, page 35, 2nd column, 2nd paragraph; “standard DNA (template) was serially diluted … [s]erial dilutions from 106 to 102 specific copies/5 l) were used …”, page 35, 2nd column, section 2.3);

    PNG
    media_image1.png
    618
    503
    media_image1.png
    Greyscale
obtaining an amplification curve showing a relationship between the number of cycles when the amplification curve reaches Ct and an amount of amplified DNA from the result of real-time PCR of the dilution series of the absolutely quantified standard, creating a calibration curve based on the amplification curve (see below from Figure 1A; top shows the amplification curve of the dilution series and the Ct for each dilution series; and the bottom shows the calibration curve based on the amplification curve which is the concentration of the initial amounts of the absolute standards and the Ct values observed; see also section 2.3 qPCR using hydroloysis probe);
amplifying mRNA expressed from the target gene in the sample to determine a Ct value of the mRNA in the sample; and
calculating an expression level of the target gene based on the Ct value of the mRNA in the sample and calibration curve (“[a]bsolute quantification determines the actual copy numbers of target genes by relating the Ct value to a standard curve”, page 36, 1st column, bottom paragraph).
With regard to claims 3 and 4, the absolutely quantified standard is a synthetic DNA which is a DNA plasmid (see above).
Dhanasekaran et al. explicitly teach how an absolute quantification is made for a target mRNA in a sample by using their calibration curve:
“Absolute quantification determines the actual copy numbers of target genes by relating the Ct value to a standard curve” (page 36, 1st column)

Dhanasekaran et al., however do not perform the method of amplifying a target mRNA from a sample by real-time PCR in their disclosure (claim 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings and the suggestion made by Dhanasekaran et al., thereby arriving at the invention as claimed.
The reason for doing so is based on the explicit suggestion made by Dhanasekaran et al. who state that the standard curve generated from dilution series and cycle threshold observed can be utilized to perform absolute quantitation of a target gene by relating the observed Ct to the standard curve.  Therefore, one of ordinary skill in the art would have been motivated to take the teachings of Dhanasekaran et al. to construct a standard curve from serial dilutions of an absolute standard nucleic acid (plasmid DNA) and then perform a real-time PCR on a target mRNA from a sample so as to determine its Ct.  The absolute quantitation of target mRNA in the sample would have been determined by comparing the Ct value of the target mRNA to the Ct value of the standard curve and its correlated amount, as suggested by Dhanasekaran et al.
In addition, Dhanasekaran et al. explicitly teach that their plasmid standard was “the most robust and suitable standard for long-term study purposes” (page 38, 1st column, bottom paragraph), providing the one of ordinary skill in the art the reasonable expectation of success that the plasmid standard could be stored and used as it was shown to be “more stable than PCR products” (page 38, 2nd column, 1st paragraph).
Therefore, the invention as claimed is deemed prima facie obvious over Dhanasekaran et al.
Conclusion
	No claims are allowed. 
Applicant’s arguments are moot in view of the present new ground of rejection based on a new reference.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 27, 2022
/YJK/